GRIFFIN, J.
Mark B. Baum [“husband”] appeals an order modifying a final judgment of dissolution. We are bound to affirm on issues I, II, IV and V because husband has failed to provide an adequate record for this court to review the actions by the trial court and make a determination of error. Applegate v. Barnett Bank, 377 So.2d 1150 (Fla.1979). As for issue III, this court does not have jurisdiction to review an order entered after the filing of the notice of appeal. We elect not to sua sponte amend the notice of appeal for this subsequently entered order because our research reveals that the argument lacks merit. Ford v. Ford, 816 So.2d 1193 (Fla. 4th DCA 2002); Sealander v. Sealander, 789 So.2d 401 (Fla. 4th DCA 2001), Wallace v. Department of Revenue, 774 So.2d 804 (Fla. 2d DCA 2000).
AFFIRMED.
HARRIS and SAWAYA, JJ., concur.